

117 SRES 304 IS: Designating July 2021 as “Plastic Pollution Action Month”.
U.S. Senate
2021-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 304IN THE SENATE OF THE UNITED STATESJuly 15, 2021Mr. Merkley (for himself and Mr. Whitehouse) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONDesignating July 2021 as Plastic Pollution Action Month.Whereas plastic pollution represents a global threat that will require individual and collective action, both nationally and internationally, to address;Whereas, since the 1950s, over 8,000,000,000 tons of plastic have been produced worldwide;Whereas, in the United States—(1)just 9 percent of plastic waste is sorted for recycling; and (2)less than 3 percent of plastic waste is recycled into a similar quality product;Whereas a recent study found that, despite the United States only accounting for 4 percent of the global population in 2016, in that same year the United States—(1)generated 17 percent of all plastic waste; and(2)ranked third among all countries contributing to coastal plastic pollution;Whereas single-use plastics account for at least 40 percent of the plastic produced every year;Whereas over 12,000,000 tons of plastic waste enter the ocean every year from land-based sources alone;Whereas, if no action is taken, the flow of plastics into the ocean is expected to triple by 2040;Whereas studies estimate that there are between 15,000,000,000,000 and 51,000,000,000,000 pieces of plastic in the oceans;Whereas, globally, 100,000 marine mammals die every year as a result of plastic pollution;Whereas plastics, and associated chemicals of plastics, directly impact human health;Whereas studies suggest that, every week, humans swallow the amount of plastic that is in a credit card;Whereas taking action to reduce plastic use, collect and clean up litter, and reuse and recycle more plastics will lead to less plastic pollution;Whereas, every July, people challenge themselves to reduce their plastic footprint through Plastics Free July;Whereas, during the International Coastal Cleanup in 2020, nearly 950,000 people across the globe cleaned up over 10,000 tons of plastic from beaches;Whereas switching to reusable items instead of single-use items can prevent waste, save water, and reduce litter; andWhereas July 2021 is an appropriate month to designate as Plastic Pollution Action Month to recommit to taking action, individually and as a country, to reduce plastic pollution: Now, therefore, be itThat the Senate—(1)designates July 2021 as Plastic Pollution Action Month;(2)recognizes the dangers to human health and the environment posed by plastic pollution; and(3)encourages all individuals in the United States to protect, conserve, maintain, and rebuild the environment by responsibly participating in activities to reduce plastic pollution in July 2021 and year-round.